Title: From Benjamin Franklin to John Vaughan, 3 June 1783
From: Franklin, Benjamin
To: Vaughan, John


          
            Dear Sir
            Passy June. 3. 1783
          
          I received a Pacquet you were so good as to bring for me from Philadelphia; but it
            contains no Letters later than the 13th. of January. As the Ministry here received
            Letters at the same time, & I believe brought also by you, that are as late as the
            4th of April, I cannot but be surpriz’d that we have no fresh Letters by the same Ship
            that you came in.— Can you give me any Light on this Subject? You were acquainted with
            Mr Morris, & perhaps may have heard him say something of his having written, or
            intending to write by some other Vessel: or of giving his Letters to some other
            Passenger. I beg a Line from you on this Matter. My Love to the Family. I am ever
            Affectionately yours
          
            B Franklin
            Mr Jno Vaughan
          
         
          Addressed: To / Mr John Vaughan / at
            Samuel Vaughan’s Esqe / Mercht / London
          Endorsed: Dr. Franklin Passy June 3.
            1783 Recd. 9 June ansd. 10th.
        